                      Case 1:21-mj-00572-ZMF Document 5 Filed 09/01/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________


             UNITED STATES OF AMERICA                              )
                             Plaintiff                             )
                                v.                                 )      Case No. 1:21-mj-00572-ZMF
              JONATHAN OWEN SHROYER                                )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         JONATHAN OWEN SHROYER                                                                                                 .


Date:          09/01/2021                                                                 /s/ Norman A. Pattis /s/
                                                                                             Attorney’s signature


                                                                                    NORMAN A. PATTIS (CT0013)
                                                                                         Printed name and bar number
                                                                                      PATTIS & SMITH, LLC
                                                                                383 ORANGE STREET, FIRST FLOOR
                                                                                      NEW HAVEN, CT 06511

                                                                                                   Address

                                                                                        npattis@pattisandsmith.com
                                                                                               E-mail address

                                                                                              (203) 393-3017
                                                                                              Telephone number

                                                                                              (203) 393-9745
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
